Citation Nr: 1130541	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by Baxter Regional Medical Center on May 27, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2009 decision of the South Central VA Health Care Network in Jackson, Mississippi, which denied the Veteran's claim.

In October 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  On May 27, 2009, the Veteran received medical treatment (not pre-authorized) at Baxter Regional Medical Center, a non-VA hospital.

2.  The Veteran has a total disability rating based on individual unemployability due to service-connected disabilities.

3.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention on May 27, 2009 would have been hazardous to life or health.

4.  A VA or other federal facility/provider was not feasibly available to provide the necessary medical care.

CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical services the Veteran received at Baxter Regional Medical Center on May 27, 2009 are met.  
38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of unauthorized medical care provided to him at the Baxter Regional Medical Center on May 27, 2009.  

In the interest of clarity, the Board will consider certain preliminary matters.  The Board will then address the issue on appeal and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, as the Board is granting the Veteran's claim, any absence of VCAA notice is considered moot.

The Board further observes that the Veteran has argued the specific merits of the case and correctly identified the necessary elements to establish the claim.  The Veteran has retained the services of a representative and, as indicated above, testified at a hearing before the undersigned.

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick, supra.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking entitlement to reimbursement for medical care rendered to him at the Baxter Regional Medical Center on May 27, 2009.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The record does not contain any indication that VA authorized payment for this treatment at Baxter Regional Medical Center on May 27, 2009.  It is undisputed that this facility is not affiliated with VA.  Although the Veteran indicated that he initially sought treatment at the CBOC, he has not argued, nor does the evidence suggest, that prior authorization for his medical treatment on May 27, 2009 was obtained.  

Upon review of the evidence, the Board finds that the requirements for reimbursement for emergency medical treatment under 28 U.S.C.A. § 1728 have been met.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  However, as indicated below, the Veteran is in receipt of TDIU benefits, so consideration under this regulation is not warranted.

At the October 2010 hearing, the Veteran testified under oath that he initially sought medical treatment for chest pain at the Mountain Home Community Based Outpatient Clinic (CBOC), but was redirected to the private emergency room because the CBOC did not have emergency services.  See the October 2010 Board hearing transcript, pgs. 3-4.  The Veteran stated that he then went directly to the nearest emergency room, which was located at Baxter Regional Medical Center.  See id.

The Veteran presented to the emergency room at the Baxter Regional Medical Center in Mountain Home, Arkansas, with complaints of chest pain, dizziness, and paresthesia.  He received oxygen therapy and an electrocardiogram was administered.  Private treatment records demonstrate that the Veteran was issued aspirin and nitroglycerin during his emergency room treatment.  Further testing was initially ordered, but was canceled after additional monitoring and electrocardiogram results revealed that the Veteran was not experiencing a heart attack.  The Veteran was subsequently released from the emergency room with instructions to follow-up with his primary care physician.  See the Baxter Regional Medical Center emergency room records dated May 27, 2009.

As to the first prong of 38 U.S.C.A. § 1728, because the Veteran is in receipt of TDIU benefits, it is undisputed that he currently has a total disability, permanent in nature, resulting from a service-connected disability.

With respect to the second prong, the evidence of record includes a letter from the VA South Central Health Care Network reviewer who was asked to review the Veteran's case.  In the February 2010 letter, the reviewer indicated that the Veteran's claim was being denied because a VA medical facility was feasibly available for care.

Notably, the February 2010 letter essentially concedes that the Veteran sought treatment at the Baxter Regional Medical Center for a medical emergency of such nature that delay would have been hazardous to life or health.  The Veteran's recent testimony is consistent with this finding.  Specifically, the Veteran testified that he sought emergency medical care on May 27, 2009 because he thought he was having a heart attack.  See the October 2010 Board hearing transcript, pg. 6.  As indicated above, the records from Baxter Regional Medical Center confirm that the Veteran was treated for complaints of chest pain, numbness in his extremities, and paresthesia.  Therefore, Board finds that the evidence of record satisfies the second prong set forth in 38 U.S.C.A. § 1728.

Turning to the crucial third prong of 38 U.S.C.A. § 1728, the Veteran lives in Mountain Home, Arkansas, and that was also his residence in May 2009.  The Board recognizes that there is a VA CBOC located in Mountain Home.  However, there is no evidence that this CBOC has an emergency room or routinely handles medical emergencies.  Rather, the nearest VA emergency facility is the Veterans Health Care System of the Ozarks located in Fayetteville, Arkansas.  That facility is over ninety-nine miles from the Veteran's home.  Baxter Regional Medical Center is located in Mountain Home and is minutes from the Veteran's home.

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 U.S.C.A. § 1725 relies on the "prudent layperson" standard which directs that, given the circumstances present at the time the Veteran sought treatment at a private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Under that standard, it is not required that the Veteran's private treatment actually be for an emergent condition.  Instead, the Board must determine whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Board acknowledges that the current issue is governed by 38 U.S.C.A. § 1728; however, the "prudent layperson" standard set forth in Swinney for claims under 38 U.S.C.A. § 1725 is applicable to this case as it defines an emergent situation which is a requirement for reimbursement under both regulations.

The Board concludes that the evidence for and against the claim is at least in approximate balance.  Given the Veteran's symptoms of chest pain, numbness, and paresthesia, as a "prudent layperson," the Veteran can have reasonably expected that a delay in seeking treatment would have been hazardous to his health or life.  He believed that he was having a heart attack and therefore a ninety-nine mile drive would have been unreasonable.  In fact, as indicated above, the Veteran testified that he was advised by CBOC personnel that given his symptoms, he should seek the treatment at the closest emergency facility; that facility was Baxter Regional Medical Center.  Accordingly, given the emergent nature of the circumstances and the presumed necessity for emergency care, it is clear that no VA medical facility was feasibly available for care.  Based on the foregoing, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health.
Under the circumstances of this case, the Board finds that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the service required would not have been reasonable, sound, wise, or practicable.  Therefore, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from the emergency treatment on May 27, 2009 at Baxter Regional Medical Center.  The benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Baxter Regional Medical Center on May 27, 2009 is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


